DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2020 has been entered.
Claims 1-3, 5-9, 11 and 13 are pending as amended on 10/6/2020.
Claim 1 was previously drawn to a polyamide-imide, and has been amended to recite a polyamide-imide film. All remaining product claims are limited to a polyamide-imide in film form. The shift to claiming a film is permitted, and the requirement for restriction between Groups I and III (as set forth in the requirement mailed 12/13/19) has been withdrawn. Claims 11 and 13, directed to a film, are no longer withdrawn from consideration. However, the claims of Group II (claims 7-9), directed to a method, remain withdrawn from consideration.  
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Objections
Claims 2, 3, 5 and 6 are objected to because of informalities:  The preamble of claim 1 has been amended to limit the claim to a film. Claims 2, 3, 5 and 6 depend from claim 1, however, the preambles of these claims have not been similarly amended to be consistent with claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1-3, 5, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 2016/0194448).
As to claims 1-3 and 6, Song discloses a plastic display device window having high hardness and excellent optical properties comprising a poly(imide-amide) (“PAI”) plastic substrate [0007-10], which corresponds to a film as presently recited. 
With regard to the presently recited yellowness and hardness properties:
Song teaches that the plastic substrate has a yellow index (YI) of less than or equal to 3 and a hardness of greater than or equal to 3H [0011, 0046]. A YI index of less than or equal to 3 falls within the range of 5.5 or lower as presently recited. A hardness of 3H is higher than a hardness of 2H, but Song does not teach the same hardness measurement conditions as presently recited. However, given the importance of high surface hardness in a substrate used for a window described by Song in [0047], it would have been obvious to the person having ordinary skill in the art to have increased the surface hardness of Song’s PAI film in order to improve desirability for use as a window, including to a hardness of 2H or more under the analysis conditions as presently recited. 
With regard to the presently recited repeating structures:
Song discloses a PAI including a repeating unit A of formula 1-1 (corresponding to instant 1b), a repeating unit B of formula 1-2 (corresponding to instant 1a) and a repeating unit C of formula 2-1 (corresponding to instant 1c) [0061], as copied below:

    PNG
    media_image1.png
    337
    357
    media_image1.png
    Greyscale

Song teaches utilizing TFDB as the diamine monomer for preparing PAI [0071] (see also example 1 [0088]), which provides moieties in the structures shown above wherein L is a single bond, i.e., a group of instant formula 5a as recited in claim 2 wherein Q is a single bond. The PAI exemplified by Song is prepared from TFDB, TPCL (a compound according to instant chemical formula 4), 6FDA and BPDA [0088], which corresponds to a PAI having structural units of formulas 1-1, 1-2 and 2-1, as shown above, wherein L is a single bond and the CF3
Song fails to specifically teach utilizing 5-15 mol% 6FDA based on the total amount of 6FDA and BPDA, as required by instant claim 1.
However, Song teaches that when the amount of the first residual group of the first repeating unit (i.e., the 6FDA-containing imide unit), light characteristics improve but mechanical properties may deteriorate. When the amount of the second residual group of the first repeating unit (i.e., the BPDA-containing imide unit) increases, mechanical properties and UV resistance may improve, but optical properties may deteriorate [0061]. Song teaches that the molar ratio between repeating unit A (i.e., the 6FDA-containing imide unit) and the repeating unit B (i.e., the BPDA-containing imide unit) is not particularly limited and may be selected as desired [0064]. 
Given Song’s disclosure that the ratio between the 6FDA and BPDA containing imide units is not particularly limited and may be selected as desired, and further given Song’s teaching with regard to the specific effects of increasing 6FDA content vs increasing BPDA content, the person having ordinary skill in the art would have been motivated to select any appropriate ratio between 6FDA-containing units and BPDA-containing units in order to produce a PAI having the desired balance between improved optical properties (better as 6FDA increases) and improved mechanical properties (better as BPDA increases). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared PAI from TFDB, TPCL, 6FDA and BPDA, as disclosed by Song, having any appropriate molar ratio of 6FDA based on the total amount of 6FDA and BPDA, including 5-15 mol%, in order to provide a PAI having the desired balance of optical and mechanical properties based on the requirements of the intended application.
As to the presently recited range (1:5 to 1:3) of the molar ratio of imide repeating structures 1a and 1b to amide repeating structure 1c:
Song further teaches that the molar ratio between the sum of units A and B (i.e., imide units corresponding to instant 1a and 1b) and unit C (i.e., amide unit corresponding to instant 1c) is not particularly limited. Song teaches that the molar ratio may range from about 0.3 to about 2 mol of C, based on 1 mol of the sum of A and B, “but is not limited thereto” [0063]. Song teaches that the increase of the amide-containing unit may increase pencil hardness [0061]. Given Song’s teaching that the molar ratio is not particularly limited, and given Song’s disclosure with regard to how the amide:imide ratio affects PAI properties, it would have been obvious to the person having ordinary skill in the art to have prepared a PAI as suggested by Song having any appropriate ratio of imide units to amide units in order to achieve the desired properties (such as pencil hardness) in the PAI product, including a ratio within the within the presently recited range. 
As to claim 5, Song suggests a film according to claim 1, as set forth above. Song discloses a method in which diamine is reacted with carbonyl compound to produce a diamine solution including polyamide, and then reacted with a mixture of dianhydrides [0072]. Given that the dianhydrides, diamine and polyamide are reacted randomly, the copolymer of Song is considered to be a random copolymer as presently recited.
As to claim 11, Song suggests a film according to claim 1, as set forth above. Song is silent with respect to haze. However, Song teaches utilizing the film as a substrate in applications where glass is currently utilized as a substrate [0005], and .

Claims 1-3, 5, 6, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2014/0243482).
As to claims 1-3 and 6, Park discloses a polyamide-imide (PAI) copolymer film having excellent thermal, mechanical and optical properties [0006]. In particular:
Park discloses PAI having polyamide unit structures derived from TFDB and TPC, and polyimide unit structures derived from TFDB, 6FDA and BPDA [0011]. The reaction of TFDB, 6FDA and BPDA results in repeating structures according to instant 1a and 1b (and specifically according to instant 1a-1 and 1b-1 in claim 6), and the reaction of TFDB and TPC results in repeating structure according to instant 1c (and specifically according to instant 1c-1 in claim 6). [TFDB provides structure according to instant formula 5a in claim 2 and 6FDA provides structure according to formula 3f in instant claim 3.]
With regard to the recitation that Chemical Formula 3 (i.e., the moiety derived from 6FDA) is present in an amount of from 5 to 15 mol% based on the total amount of groups of Formulas 2 and 3 (i.e., the total amount of moieties from 6FDA and BPDA):
Park teaches that the molar ratio of the unit derived from 6FDA to the unit derived from BPDA is 1:0.2-4. When the molar ratio is 0.2 or more, Park discloses that thermal expansion coefficient and surface hardness improve, and when the molar ratio is 4 or less, transmittance and yellowness can be maintained [0015]. The only difference between the PAI of the present claims and the PAI of Park is that Park discloses and exemplifies a molar ratio of 6FDA to BPDA which corresponds to a range of 20 to 83 mol% 6FDA, while the present claims require 5 to 15 mol% 6FDA. As evidenced by the discussion above, Park fails to specifically teach utilizing 5-15 mol% 6FDA based on the total amount of 6FDA and BPDA, as required by instant claim 1. In particular, as established above, the presently claimed “Formula 3” mol% range does not overlap the 6FDA:BPDA ratio range disclosed by Park. 
However, in light of Park’s teaching in [0015], the person having ordinary skill would have recognized that, as the amount of BPDA increases relative to 6FDA, thermal expansion coefficient and hardness improve, while as the amount of 6FDA relative to BPDA increases, optical properties (yellowness, transmittance) improve. These trends are reflected in Park’s examples. As shown in Park’s examples 1-3, as well as in examples 4-7 (table 1, p 5), when other variables (such as imide:amide ratio) are kept constant, clear trends emerge: yellowness decreases while CTE increases as the 6FDA content (relative to the total amount of 6FDA and BPDA) increases for a PAI prepared from TFDB, TPCL, 6FDA and BPDA. 
Therefore, given Park’s disclosure and examples as discussed above, the person having ordinary skill in the art would have been motivated to increase the amount of 6FDA:BPDA above the range disclosed by Park for applications wherein absence of 
As to the presently recited range (1:5 to 1:3) of the molar ratio of imide repeating structures 1a and 1b to amide repeating structure 1c:
Park teaches that the molar ratio of the units derived from TFDB: the sum of units from 6FDA and BPDA: units derived from TPC is 1:0.2~0.8:0.8~0.2 [0013]. Park further teaches that when the molar ratio of the unit structure derived from TPC (i.e., the structure corresponding to instant 1c) to other unit structures (i.e., structures corresponding to instant 1a and 1b) is more than 0.2, optical properties can be sufficiently exhibited, and when less than 0.8, it is easy to control the degree of polymerization to prepare a copolymer exhibiting uniform physical properties [0014]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Park’s PAI having any ratio of TFDB:dianhydride:TPC units within the range disclosed by Park in [0013] in order to obtain sufficient optical properties and uniform physical properties, including, e.g., a ratio of 1:0.2:0.8 (which corresponds to a molar ratio of 1:4 as presently recited). Case law has established that a prima facie 
With regard to the presently recited yellowness:
Park teaches that in the fields of displays, a polyimide film having excellent optical properties is required [0003-4], and that the disclosed PAI has excellent thermal, mechanical and optical properties [0006]. As discussed above, Park’s examples show that decreased yellowness (YI) can be achieved by increasing 6FDA relative to BPDA. Park’s examples further show that decreased yellowness can be achieved by increasing the amount of TPC relative to the total dianhydride. For instance, Park’s example 6 has a 6FDA:BPDA ratio of 1.5:1, and a YI of 4.1. Park’s example 1 has much lower amount of 6FDA relative to BPDA (0.33:1), yet the YI (4.0) of the example 1 PAI is lower than the YI of the example 6 PAI. Therefore, given Park’s examples and teaching in [0014], it would have been obvious to the person having ordinary skill in the art to have prepared a PAI film, as suggested by Park, by increasing the ratio of amide:imide units in order to decrease yellowness and improve suitability of the film for the field of displays, including to a yellowness index within the presently claimed range of 5.5 or lower.
With regard to the presently recited hardness:
The hardness of Park’s exemplified PAI films is 3H or 4H (Table 1), and Park teaches high surface hardness as a desired property [0011]. A hardness of 3H-4H is higher than a hardness of 2H, but Park does not teach the same hardness measurement conditions as presently recited. However, given the importance of high surface hardness disclosed by Park, it would have been obvious to the person having ordinary skill in the art to have increased the surface hardness of Park’s PAI film in 
As to claim 5, Park suggests a PAI according to claim 1, as set forth above. Park further teaches and exemplifies a reaction method wherein TFDB, 6FDA and BPDA are primarily polymerized, and then secondarily polymerized with TPC [0018, 0025]. Given that Park discloses a method wherein the initially added 6FDA and BPDA are randomly polymerized, and further wherein the secondarily added TPC is randomly polymerized with both unreacted diamine and polymerized diamine-6FDA-BPDA, there is reasonably basis to conclude that Park’s PAI copolymer is a random copolymer as presently recited.
As to claim 11, Park suggests a film according to claim 1, as set forth above. Park is silent with respect to haze. However, Park teaches utilizing the film in the fields of displays, and teaches the importance of excellent optical properties [0003], including transparency [0011]. When preparing a film intended for a display, the person having ordinary skill in the art would have been motivated to reduce haze in order to increase transparency and increase desirability of the product for a display. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a film as suggested by Park by reducing haze, including to a haze within the presently claimed range of 2 or lower.
As to claim 13, Park suggests a film according to claim 1, as set forth above. Park teaches that the film has high heat resistance [0011], and in examples, demonstrates that as BPDA content relative to 6FDA increases, CTE decreases (i.e., heat resistance increases). See Table 1, examples 1-3 and examples 4-7. Given that 
Park fails to specifically teach a solvent resistance as presently recited. However, the present claim is not limited to any particular polar solvent, nor to any particular immersion temperature. Given that Park suggests a film which is substantially similar in structure to a film which, according to the instant application, has a solvent resistance within the claimed range (instant Example 1, 1.5%), there is reasonable basis to conclude that Park suggests a film capable of having a solvent resistance index within the presently claimed range for some polar solvent at some immersion temperature. 

Claims 1-3, 5, 6, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2012/0296050) in view of Song et al (US 2016/0194448).
As to claims 1-3 and 6, Cho discloses a PAI film [0057] for a display device [0003, 0009], and teaches that colorless transparent materials have been developed for a diverse range of applications, including functional optical films [0005]. Cho teaches that the PAI copolymer can be a substrate for a display device and a protective film for an optical disk [0170, 0205], and comprises an amide-repeating unit of formula 1A, 1B or 1C, and an imide repeating unit of formula 2 [0012-25]. 
With regard to the amide
Cho teaches several suitable embodiments of the repeating units according to 1A, 1B or 1C, including wherein the repeating unit according to 1C has a structure according to Chemical formula 11 [0166]:

    PNG
    media_image2.png
    125
    360
    media_image2.png
    Greyscale

Cho’s amide unit of formula 11 copied above has a structure corresponding to instant 1c wherein instant X3 is derived from a compound according to formula 4 (see [0186] wherein Cho names terephthaloyl chloride as a dicarboxylic acid chloride reactant) and wherein instant Y3 is a group according to instant claim 2 (formula 5a), and is the same as the structure of instant formula 1c-1 recited in instant claim 6. 
With regard to the imide repeating units:
Cho teaches that the repeating unit of Chemical Formula 2 may include a repeating unit represented by Formula 5 [0049] and 6 [0051], and that the repeating units of 5 and 6 may be present in a mole ratio of 99:1 to 1:99 [0053, 0164]. In particular, Cho teaches that when the mole ratio of units of 5 and 6 are within this range, solvent resistance may be improved [0164]. Cho teaches that Chemical Formula 2 may particularly include repeating units of Formulas 13 and 14 [0055], which have structures encompassed by Cho’s formulas 5 and 6, and which correspond to instant chemical formulas 1b and 1a, respectively. Cho’s chemical formulas 13 and 14 are also the same as instant formulas 1b-1 and 1a-1, respectively, as recited in instant claim 6. 
Cho fails to specifically teach a PAI having a group according to instant formula 3 (i.e., a group derived from 6FDA according to Cho’s formula 5 and, more specifically, 
As to the presently recited range (1:5 to 1:3) of the molar ratio of imide repeating structures 1a and 1b to amide repeating structure 1c:
Cho further teaches that the total moles of the first segment (i.e., amide units corresponding to instant 1c) to the second segment (i.e., imide units corresponding to instant 1a + 1b) may be about 95:5 to about 5:95 to achieve improved heat resistance, strength, flexibility, optical properties and processability [0165-167]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Cho’s PAI having any ratio of amide to imide units within the range disclosed by Cho, including prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
With regard to the presently recited yellowness index, Cho teaches a YI of 3 or less [0061], which falls within the claimed range. 
Cho fails to teach a pencil hardness as presently recited. 
Like Cho, Song discloses a PAI used as a substrate in a display device (abstract). Song teaches that high hardness provides strong scratch resistance [0050, 0106]. In light of Song, when preparing a PAI for use as a transparent substrate in a display device, the person having ordinary skill in the art would have been motivated to increase the hardness of the film in order to improve the scratch resistance of the film. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a PAI film, as suggested by Cho, by increasing the hardness of the film, including to a hardness above the presently claimed 2H minimum, in order to improve the scratch resistance and suitability of the film as a display device substrate. 
As to claim 5, modified Cho suggests a PAI according to claim 1, as set forth above. Cho teaches that the PAI is a block copolymer (title). In particular, Cho teaches that the first segment is “an amide block” [0130] and the second segment is “an imide block” [0140]. Cho fails to explicitly characterize the PAI as a “random copolymer.”  However, Cho teaches that the first segment (amide block) includes about 1 to 20 repeating units [0131] and the second segment (imide block) includes about 1 to 20 repeating units [0141]. While Cho describes such a copolymer as a block copolymer, it 
As to claim 11, modified Cho suggests a film according to claim 1, as set forth above. Cho teaches that the article has a haze of 1.0% or less [0202], which falls within the presently claimed range. 
As to claim 13, modified Cho suggests a film according to claim 1, as set forth above. Cho teaches that the article has a CTE of about 15 ppm/C or less in order to have excellent or improved heat resistance [0201]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a PAI film according to modified Cho having a CTE of 15 ppm/C or less within a given measurement range, including within the presently claimed range of 50-300 C, in order to provide the film with improved heat resistance.
 Cho further teaches that the article has excellent solvent resistance [0140, 0162, 0164, 0165]. Cho fails to teach a measurement of solvent resistance as presently recited. However, in light of Cho’s disclosure that solvent resistance is a desired property, the person having ordinary skill in the art would have been motivated to prepare a PAI film, as suggested by modified Cho, by increasing resistance to solvents, 

Response to Arguments
Applicant's arguments filed 10/6/2020 have been fully considered.
With regard to Song:
Applicant argues (p 13) that one would not have been motivated to modify Song to decrease the content of 6FDA relative to BPDA, and to increase the content of amide units relative to imide units, with a reasonable expectation of success in achieving low YI and high pencil hardness. 
 However, as previously noted (paragraphs 39-40 of the 7/6/2020 action) while Song provides an example of a suitable range of imide to amide unit ratios (which falls outside the claimed range), Song specifically teaches that the ratio is not limited to the example ranges, and, specifically teaches a result which can be achieved by increasing the content of the amide unit: increased pencil hardness [0061]. Song further specifically teaches that the 6FDA:BPDA ratio “is not limited thereto” [0064], and teaches how properties are affected by changing the ratio of 6FDA to BPDA (see paragraphs 23-24 of the action mailed 3/3/2020).
Applicant notes that Song’s Comparative Example 1, which has 18% 6FDA, has an unacceptably high YI (6.6). However, as previously noted, Song nowhere teaches higher (worse) yellowness. However, the YI of Example 5 (1.6) is lower (better) than the YI of example 4 (2). The difference between examples 4 and 5, other than the 6FDA content, is the amide:imide ratio. Example 5 has a substantially higher amide content than example 4, which suggests that yellowness (YI) decreases/improves as amide content increases. Therefore, given that one would have expected an increase in amide content to result in a decrease/improvement in YI and increase in hardness based on Song’s examples and on [0061], Applicant’s argument that one would not have been motivated to modify Song by selecting a 6FDA:BPDA and amide:imide ratio within the claimed ranges with a reasonable expectation of success in achieving low YI and high pencil hardness is not persuasive.
Applicant’s arguments on pp 14-15 are unpersuasive for the same reasons set forth above: i.e., the argument that one would not have modified Song by selecting a 6FDA:BPDA ratio within the claimed range (due to unacceptable YI increase) fails to account for the showing in Song’s examples that a low YI can be achieved in a PAI having a low 6FDA content by increasing the amide content relative to imide content. 
With regard to Park:
Applicant argues (p 16) that Park discloses 20-83 mol% 6FDA based on total 6FDA + BPDA, which is above the claimed range of 5-15 mol%, and therefore Park only provides guidance for a ratio of 6FDA:BPDA that is outside the claimed range.
However, as set forth in the rejection of record, Park clearly establishes how the properties of the polymer change as the 6FDA:BPDA ratio changes. As shown in Park’s examples 1-3, as well as in examples 4-7 (table 1, p 5), when other variables (such as imide:amide ratio) are kept constant, clear trends emerge: yellowness decreases/improves while CTE increases/worsens as the 6FDA content (relative to the total amount of 6FDA and BPDA) increases in a PAI prepared from TFDB, TPCL, 6FDA and BPDA. Given the breadth of the range disclosed by Park over which the trends occur (i.e., 20-83 mol% 6FDA), one would have had a reasonable basis to expect the trends shown in Park to extrapolate to points outside Park’s disclosed range (i.e., to 5-15 mol% 6FDA). Therefore, Applicant’s argument fails to establish that Park does not suggest the claimed 6FDA range because the person having ordinary skill in the art would have been motivated to utilize (and would have had a reasonable expectation of success in utilizing) amounts of 6FDA below the range disclosed by Park for applications wherein thermal stability (low CTE) is of higher priority than colorlessness. 
Applicant argues (pp 16-17) that one would not have modified Park by decreasing 6FDA with a reasonable expectation of success in achieving a YI of 5.5 or lower and hardness of 2H or more. Applicant points to Park’s examples which show that YI increases as 6FDA decreases, including to 5.6 when 6FDA is 20 mol%. However, as discussed in the above rejection, Park’s examples further show that decreased yellowness can be achieved by increasing the amount of TPC relative to the total dianhydride. For instance, Park’s example 6 has a 6FDA:BPDA ratio of 1.5:1, and a YI of 4.1. Park’s example 1 has a much lower amount of 6FDA relative to BPDA (0.33:1), yet the YI (4.0) of the example 1 PAI is lower than the YI (4.1) of the example 6 PAI. Given Park’s examples and teaching in [0014], one would have recognized that increasing the ratio of amide:imide units (i.e., increasing TPC relative to dianhydride) decreases yellowness. Therefore, Applicant’s argument that would one could not have expected to achieve a YI of 5.5 or lower by modifying the 6FDA content to within the claimed range is unpersuasive, as it fails to consider Park’s examples demonstrating that YI also decreases by increasing amide content. Applicant has not provided any reasoning or evidence to show that the properties of a PAI as presently claimed differ from the properties which would have been expected, based on the trends shown in Park.
With regard to Cho:
The rejection over Cho alone has been withdrawn, and a rejection over Cho in view of Song has been added. Song has been combined with Cho to address the newly added hardness limitation. Applicant’s arguments with regard to Cho alone have been 
Applicant argues (pp 18-19) that the ranges disclosed in Cho (i.e., for 6FDA:BPDA and amide:imide) are extremely broad, and therefore one would not have been motivated to select ratios as presently recited, nor would have had a reasonable expectation of success in achieving a yellowness and hardness as presently recited. However, case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. Therefore, given that a proper prima facie case of obviousness exists, Applicant’s argument with regard to the breadth of the range disclosed by Cho is not persuasive. Furthermore, Cho specifically teaches a yellowness within the claimed range, as established in the rejection of record. Therefore, Applicant’s argument that one would not have had a reasonable expectation that a yellowness within the claimed range could be achieved in a film according to Cho is not persuasive.
Applicant argues (pp 19-20) that the amounts of 6FDA exemplified by Cho of 33-67 mol% are outside and above the claimed range of 5-15 mol%. However, case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123). Therefore, given that a proper prima facie
Applicant argues (p 20) that Cho desires a YI of 3 or less, and that one would not have selected 6FDA and amide contents within the claimed ranges considering Cho’s desire to have a YI of 3 or less. However, Applicant has not provided any evidence or explanation as to why Cho’s desire for a YI of 3 or less would have discouraged or taught away from selection of contents within the claimed ranges. Therefore, Applicant’s argument is unpersuasive.
Applicant argues (pp 20-21) that an extensive amount of experimentation would be required to test examples across the extremely broad ranges in Cho before possibly expecting to arrive at the claimed invention. However, Applicant has not shown or established that there is any unpredictability within the ranges disclosed by Cho. Rather, the person having ordinary skill in the art would have expected property trends to occur over the ranges disclosed by Cho. One would have been able to increase or decrease the 6FDA:BPDA ratio within the range disclosed by Cho, depending on the desirability of properties more closely associated with 6FDA versus properties more closely associated with BPDA in the final copolymer. Similarly, one would have been able to increase or decrease the amide:imide ratio within the range disclosed by Cho, depending on the desirability of amide versus imide properties in the final copolymer. Because Applicant has not provided any reasoning or evidence to show that the properties of a PAI as presently claimed differ from the properties which would have been expected based on the prior art, Applicant’s argument that extensive experimentation would be required to arrive at the present claims from Cho is not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL KAHN/Primary Examiner, Art Unit 1766